On Motion for Rehearing
PER CURIAM.
Now on this day it is ordered that the judgment of the circuit court be modified to the extent and only to the extent that the payment of support for the children in the sum of $100 per month as adjudged by the circuit court shall commence as of March 1, 1963 instead of August 3, 1962 as is provided in said judgment; but that in all other things said judgment is affirmed. Appellant’s alternative motion for rehearing or to modify is overruled and costs are taxed against the appellant.